*Portions of this exhibit have been excluded because it both (i) is not material
and (ii) would be competitively harmful if publicly disclosed.

Prologis Clear Lease

Simplify your lease. Simplify your business.

 

Exhibit 10.1

THIS LEASE AGREEMENT is made between Landlord and Tenant as of the Effective
Date below.

 

1.General Defined Terms.

 

a)Effective Date:

/D1/02 November 2020

b)Landlord:

Liberty Property Limited Partnership

c)Landlord Notice Address:

Prologis

2525 East Camelback Rd, Suite 400

Phoenix, Arizona 85016

 

 

With copy to:

Prologis
1800 Wazee Street

Suite 500
Denver, Colorado 80202
Attn: General Counsel

d)Tenant:

The RealReal, Inc., a Delaware corporation

e)Tenant Notice Address:

55 Francisco Street
Suite 600
San Francisco, CA 94133

Attn: Chief Financial Officer

With copy to:

55 Francisco Street

Suite 600

San Francisco, CA 94133

Attn: Legal Department

f)Premises:

The Building containing approximately 593,600 rentable square feet as shown on
Exhibit A.

g)Building:

Prologis Estrella at 63rd Avenue

563 South 63rd Avenue

Phoenix, AZ 85044

 

h)Project:

Prologis Estrella at 63rd Avenue

i)Tenant’s Proportionate Share:

100.00%

j)Lease Term:

Beginning on the Commencement Date and ending on the day which is 125 full
calendar months following the Commencement Date (the “Expiration Date”).

 

k)Commencement Date:

The date that is the later of (a) January 1, 2021, and (b) that date that
Landlord delivers the Premises to Tenant in the “Delivery Condition” (as defined
in Paragraph 3) which is estimated to be January 1, 2021 (the “Scheduled
Commencement Date”).  

 

 

l)Monthly Base Rent:

 

Period

 

Monthly Base Rent

[***]

through

[***]

*USD$[***]

[***]

through

[***]

USD$[***]

[***]

through

[***]

USD$[***]

[***]

through

[***]

USD$[***]

[***]

through

[***]

USD$[***]

[***]

through

[***]

USD$[***]

[***]

through

[***]

USD$[***]

[***]

through

[***]

USD$[***]

[***]

through

[***]

USD$[***]

[***]

through

[***]

USD$[***]

[***]

through

[***]

USD$[***]

    *[***]


*Plus, City of Phoenix privilege tax of 2.9% of gross receipts.

 

m)Monthly Fixed Operating Expenses:

Operating Expenses:

USD $[***]

Capital Repairs/Replacements:

USD $[***]

Total Monthly Fixed Operating Expenses:

USD $[***]

1

--------------------------------------------------------------------------------

 

n)Annual Fixed Operating Expenses Increase:

[***]%

o)Initial Estimated Monthly
Taxes:

USD$[***]

p)Security Deposit:

USD$[***] in the form of Letter of Credit

q)Landlord Broker:

Jones Lang LaSalle Americas, Inc. (Lydon, Hertzberg, Gilbert)

r)Tenant Broker:

Cornish & Carey Commercial Inc.

Newmark Grubb Knight Frank

s)Guarantor:

None

t)Exhibits:

Exhibit A-   Site Plan

Exhibit B-   Project Rules and Regulations

Exhibit C-   Form of Commencement Date Certificate

Exhibit D-   Move-out Conditions

Exhibit E-   Two Renewal Options at Market

Exhibit F-   Letter of Credit Form

Exhibit G-   Dock Equipment Maintenance

Exhibit H-   Landlord’s Work

Exhibit I-   Satellite Dish

 

2.

Granting Clause.  In consideration of the obligation of Tenant to pay rent as
herein provided and in consideration of the other terms, covenants, and
conditions hereof, Landlord leases to Tenant, and Tenant takes from Landlord,
the Premises, to have and to hold for the Lease Term, subject to the terms,
covenants and conditions of this Lease.  

 

3.

Acceptance of Premises. Subject to Landlord’s obligation to deliver the Premises
in the Delivery Condition with the Initial Improvements detailed on Exhibit H
Substantially Completed, and Landlord’s express repair and maintenance
obligations set forth in this Lease, Tenant shall accept the Premises in its
condition as of the Commencement Date, subject to all applicable laws,
ordinances, regulations, covenants and restrictions. Landlord has made no
representation or warranty as to the suitability of the Premises for the conduct
of Tenant's business, and Tenant waives any implied warranty that the Premises
are suitable for Tenant's intended purposes.  Except as provided herein
otherwise, in no event shall Landlord have any obligation for any defects in the
Premises or any limitation on its use.  No later than 10 days after written
demand is made by Landlord of Tenant, Tenant shall execute and deliver to
Landlord a Commencement Date Certificate in the form of Exhibit C attached to
and made a part of this Lease.  [***]

 

Tenant acknowledges that as of the date of this Lease, the Premises are occupied
by an existing tenant (the “Existing Tenant”).  Tenant acknowledges and agrees
that Landlord shall not deliver possession of the Premises to Tenant until
Landlord has obtained lawful possession of the Premises from the Existing
Tenant.

 

Landlord represents and warrants that as of the Commencement Date the Premises’
HVAC, electrical, plumbing, sprinkler, and other mechanical systems are in good
working order and Landlord warrants such systems for a period of twelve (12)
months from the Commencement Date; provided, however, that such warranty shall
not be effective for any maintenance, repairs or replacements necessitated due
to the misuse of, or damages caused by, Tenant, its employees, contractors,
agents, subtenants, or invitees.  Furthermore, Landlord shall deliver the
Premises to Tenant as of the Commencement Date vacant and in broom clean
condition, with any existing signage, furniture and fixtures removed, and with
all Initial Improvements described on Exhibit H attached hereto Substantially
Completed (collectively, the “Delivery Condition”).

 

[***]

 

Subject to the vacation of the Premises by the existing tenant, if any, Landlord
shall allow Tenant access to the Premises upon vacation of the Premises by the
existing tenant, if any, for purposes of preparing the Premises for the
commencement of Tenant’s normal business operations, subject to applicable
ordinances and building codes governing Tenant’s right to occupy or perform in
the Premises (“Early Occupancy”).  During such Early Occupancy period prior to
the Commencement Date, Tenant shall be bound by its obligations under the Lease,
including the obligation to provide evidence of insurance, but shall not be
obligated to pay the Monthly Base Rent or Operating Expenses payable by Tenant
to Landlord as set forth in the Lease.

 

Landlord shall reasonably cooperate, at no additional charge to Tenant but at no
cost to Landlord, to the extent Landlord’s cooperation or participation is
required in Tenant’s efforts to receive a grant or other financial

2

--------------------------------------------------------------------------------

 

assistance from the City of Phoenix, Arizona and/or the State of Arizona in an
amount reasonably acceptable to Tenant.

 

4.

Use.  The Premises shall be used only for the purpose of receiving, inspecting,
photographing, order fulfillment and returns, storing, shipping and selling (but
specifically excluding retail selling) products such as garments, furniture, art
and other associated products, materials and merchandise and for such other
lawful purposes as may be incidental thereto.  Subject to Legal Requirements (as
hereinafter defined) during the Lease Term, Tenant shall be entitled to access
of the Premises 24 hours per day, seven days per week, 365 days per
year.  Tenant shall not conduct any auction, liquidation, or going out of
business sale on the Premises.  Tenant will use the Premises, Building, and
Project in a safe manner and will not commit waste, overload the floor or
structure of the Premises, or subject the Premises to use that would damage the
Premises.  Tenant shall not permit any nuisance or objectionable odors, noise,
or vibrations to emanate from the Premises.  Outside storage is prohibited at
the Project.  Tenant, at its sole expense, shall use the Premises in compliance
with all federal, state, local, and municipal laws, orders, judgments,
ordinances, regulations, codes, directives, permits, licenses, covenants and
restrictions now or hereafter applicable to the Premises (collectively, "Legal
Requirements").  The Premises shall not be used as a place of public
accommodation under the Americans With Disabilities Act or similar state
statutes or local ordinances or any regulations promulgated thereunder, all as
may be amended from time to time. The Premises shall not be used for residential
purposes.  Tenant shall, at its expense, make any alterations or modifications,
at the Premises or Project, that are required by Legal Requirements related to
Tenant's specific use or occupation of the Premises as opposed to general
warehouse and distribution use.  Landlord represents and warrants that, as of
the Commencement Date, no written notice has been received by Landlord of
non-compliance with any Legal Requirements in connection with the Premises.  In
the event that Landlord receives notice, or is otherwise informed, that the
Premises is not in compliance with applicable Legal Requirements existing as of
the Commencement Date, or which come into effect after the Commencement Date,
and such non-compliance is not related to Tenant’s specific use of the Premises
or Tenant-Made Alterations to the Premises performed by Tenant, Landlord shall
make such modifications as may be required by order or directive of applicable
governmental authority, or otherwise brought to Landlord’s knowledge, in order
to bring the Premises into compliance with such applicable Legal Requirements
without cost or expense to Tenant.  Any occupation of the Premises by Tenant
prior to the Commencement Date shall be subject to all obligations of Tenant
under this Lease, except for the payment of Monthly Base Rent, Fixed Operating
Expenses and Taxes.  

Notwithstanding anything contained herein to the contrary, Tenant shall provide
notice to Landlord that Tenant, or Tenant’s agents, contractors, or employees,
requires access to the roof of the Building, along with the date such access is
required, prior to accessing the roof of the Building.  Tenant shall follow all
Legal Requirements, including, but not limited to, OSHA requirements when
employees, contractors, or agents access the roof of the Building and shall use
reasonable and appropriate safety precautions in order to ensure such employees,
contractors, or agents are not subject to injury or death.

Notwithstanding anything to the contrary set forth elsewhere in this Lease,
Tenant shall have the right to place and maintain at all times, at Tenant's sole
cost and expense, during the Lease Term in a dock position serving the Premises,
one generator that shall be utilized by Tenant in connection with its business
operations and subject to Landlord’s approval of the plans and specification
therefor in accordance with Paragraph 13, supplemental HVAC units on the roof of
the Building (the “Supplemental Units”).  Subject to Paragraph 10, Landlord
shall have no liability whatsoever in connection with such generator, and Tenant
shall be liable for any damage arising from Tenant’s installation, use and
maintenance of such generator, except to the extent caused by the negligence or
willful misconduct of Landlord or any Landlord Parties. Notwithstanding anything
to the contrary contained herein, Tenant shall be required to comply with the
obligations set forth in Exhibit I for any installations involving the roof of
the Building.  

5.

Base Rent.  The first month's Base Rent, Taxes, and Monthly Fixed Operating
Expenses shall be due and payable upon execution of this Lease.  Tenant shall
pay to Landlord in advance, without demand, subsequent monthly installments of
Base Rent on, or before, the first day of each calendar month succeeding the
Commencement Date as set forth in Paragraph 1 (prorated for any fractional
calendar month).  All payments required to be made by Tenant to Landlord
hereunder (or to such other party or at such location as Landlord may from time
to time specify in writing) shall be made by Electronic Fund Transfer (“EFT”) or
Automated Clearing House (“ACH”).  The obligation of Tenant to pay Base Rent and
other sums to Landlord and the obligations of Landlord under this Lease are
independent obligations.  Tenant shall have no right at any time to abate,
reduce, or set-off any amounts due and payable hereunder except as may be
expressly provided in this Lease. If Tenant is delinquent in any monthly
installment of Base Rent, Taxes, the Monthly Fixed Operating Expenses, or other
amount due and payable herein for more than 5 days, in addition to all of
Landlord’s other rights and remedies (and not as a penalty), Tenant shall pay to
Landlord on demand a late charge equal to six percent (6%) of such delinquent
sum.  

 

6.

Fixed Operating Expenses.  In addition to the Base Rent, during each month of
the Lease Term, on the same date that Base Rent is due, Tenant shall pay
Landlord an amount equal to the Monthly Fixed Operating

3

--------------------------------------------------------------------------------

 

Expenses provided in Paragraph 1 of the Lease, which Landlord and Tenant agree
shall be reimbursement for Landlord’s obligations with respect to the
maintenance, repairs, and replacements as provided in Paragraph 11, of the
Lease, as well as the insurance premiums incurred by Landlord as provided in
Paragraph 10.  Landlord hereby acknowledges that the Monthly Fixed Operating
Expenses provided in Paragraph 1 of this Lease includes the anticipated cost to
maintain the Supplemental Units Tenant intends to install for the office area of
the Premises as well as the anticipated costs savings resulting from the planned
removal of evaporated coolers serving the warehouse portions of the Premises.
For avoidance of doubt, Landlord shall be under no obligation to approve
modifications to the heating, ventilation, and air conditioning system serving
the Premises that would increase the cost of Landlord’s maintenance obligations
beyond what is reasonably anticipated as of the Effective Date.  Effective on
each annual anniversary of the Commencement Date during the Lease Term (or, if
the first annual anniversary occurs on a date other than the first day of a
calendar month, then on the first day of the immediately subsequent calendar
month and on each annual anniversary date thereafter), the Monthly Fixed
Operating Expenses shall be automatically increased by the percentage set forth
as the Annual Fixed Operating Expenses Increase provided in Paragraph 1 over the
Monthly Fixed Operating Expenses due and payable under this Lease immediately
prior to such increase.  Landlord and Tenant agree that except for the increases
in the Monthly Fixed Operating Expenses as provided above, the Monthly Fixed
Operating Expenses shall not be reconciled against the actual operating expenses
incurred by Landlord at any time during the Lease Term.  Notwithstanding the
foregoing, in the event the Lease Term is extended in any manner, whether via an
option to extend or otherwise, Landlord shall have the right to amend the
Monthly Fixed Operating Expenses due and payable by Tenant during such extension
of the Lease Term, as well as the Annual Fixed Operating Expense Increase, each
as determined in Landlord’s reasonable determination based on the actual
operating expenses applicable to the Project prior to such increase and
Landlord’s projected annual increase of such operating expenses, upon delivery
of written notice to Tenant of Landlord’s intent to amend such terms.  For the
purpose of Landlord’s determination of the Fixed Operating Expenses during any
extension of the Lease Term as provided herein only, the actual operating
expenses shall mean all costs and expenses incurred by Landlord with respect to
the ownership, maintenance, and operation of the Project (excluding Taxes)
including, but not limited to costs of: insurance; utilities; maintenance,
repair and replacement of all portions of the Building, Premises, and Project,
including without limitation, paving and parking areas, roads, the roof, alleys,
and driveways, mowing, landscaping, snow removal, exterior painting, utility
lines, fire sprinklers and fire protection systems, heating, ventilation and air
conditioning systems, lighting, electrical systems and other mechanical and
building systems; amounts paid to contractors and subcontractors for work or
services performed in connection with any of the foregoing; charges or
assessments of any association to which the Project is subject; a property
management or administration fee payable to a property manager, including
Landlord, or any affiliate of Landlord; security services, if any; trash
collection, sweeping and debris removal; and additions or alterations made by
Landlord to the Project or the Building in order to comply with Legal
Requirements (other than those expressly required herein to be made by Tenant).

 

Notwithstanding anything in this Lease to the contrary, in no event shall
Monthly Fixed Operating Expenses be calculated to include  (a) reserves for
future expenditures; (b) costs incurred by Landlord for repair or restoration to
the extent that Landlord is reimbursed by insurance or condemnation proceeds or
that is covered by warranty; (c) costs incurred due to the negligence or
misconduct of Landlord or its agents, contractors, licensees and employees or
the violation by Landlord of the terms and conditions of this Lease; (d)
overhead and profit increment paid to Landlord or to subsidiaries or affiliates
of Landlord for services to the extent the same exceeds the costs of such
services rendered by other first-class unaffiliated third parties on a
competitive basis; (e) any costs relating to hazardous materials, asbestos and
the like not resulting from actions of tenant; (f) charges for depreciation of
the Building or equipment; (g) taxes of any kind; and (h) marketing, promotions
or advertising of any kind.

 

7.

Security Deposit.  The Security Deposit shall be due and payable to Landlord
upon execution of this Lease, and the Security Deposit shall be held by Landlord
as security for the performance of Tenant's obligations under this Lease and is
not an advance rental deposit, or a measure of Landlord's damages in case of
Tenant’s default.  Upon any Event of Default, Landlord may use all, or part of,
the Security Deposit to pay delinquent payments due under this Lease, and the
cost of any damage, injury, expense or liability caused by such Event of
Default, without prejudice to any other remedy provided herein or provided by
law.  Tenant shall pay Landlord on demand the amount that will restore the
Security Deposit to its original amount.  Landlord's obligation respecting the
Security Deposit is that of a debtor, not a trustee.   The Security Deposit
shall be the property of Landlord, but and shall be paid to Tenant when Tenant's
obligations under this Lease have been completely fulfilled.  Landlord shall not
be required to keep all or any part of the Security Deposit separate from its
general accounts, and no interest shall accrue thereon.  Provided Landlord
actually transfers the Security Deposit to any person or entity assuming
Landlord’s obligations under this Lease, Landlord shall be released from any
obligation with respect to the Security Deposit upon transfer of this Lease, the
Premises and the Security Deposit to a person or entity assuming Landlord's
obligations under this Lease.

 

4

--------------------------------------------------------------------------------

 

The Security Deposit under the Lease shall be USD$[***], in the form of an
unconditional, irrevocable letter of credit from a bank reasonably acceptable to
Landlord and in compliance with the material terms shown in Exhibit F attached
hereto (“Letter of Credit”).  The Letter of Credit shall either provide that it
does not expire until 60 days following the Expiration Date or, if it is for
less than the full Lease Term, shall be automatically renewed for an additional
year unless Landlord receives notice from the issuing bank at least 60 days
prior to its expiration that it will not be extended. The Letter of Credit shall
provide that it may be drawn down upon by Landlord in whole or in part at any
time Landlord delivers to the bank its site draft and a drawing request in the
form attached hereto as Annex 2 to Exhibit F.  If Landlord sells or conveys the
Premises, Tenant shall, at Landlord's request, cooperate in having the Letter of
Credit transferred to the purchaser and Landlord agrees to notify Tenant in the
event of such transfer.  If the Letter of Credit is ever drawn upon by Landlord
pursuant to the terms of the Lease, Tenant shall within ten (10) business days
thereafter cause the Letter of Credit to be restored to the then existing amount
at the time immediately prior to the draw down, or supply Landlord with an
additional Letter of Credit equal to the amount drawn upon such that Landlord
has one or more letters of credit in the aggregate amount required by the terms
of this Lease.

 

Notwithstanding anything contained herein to the contrary, in the event Landlord
receives notice from the issuing bank that the Letter of Credit will not be
renewed in accordance with the terms and conditions as set forth in this
Paragraph 7, or Tenant fails to renew such Letter of Credit, or in the event
that Tenant shall commence any proceeding for relief, as defined in Paragraph
24(b) of the Lease, the Letter of Credit shall provide, and Tenant agrees, that
Landlord, without the requirement of notice or opportunity to cure, may
immediately draw down on the full amount of the Letter of Credit, holding the
proceeds of same as a cash Security Deposit.  

 

[***]

 

8.

Utilities.  Tenant shall pay directly for all separately metered, or contracted
public and private utilities including, but not limited to, water, gas,
electricity, telephone, sewer, refuse and trash collection, and other utilities
and services used on the Premises, along with any taxes, penalties, or
surcharges with respect thereto.  Landlord may cause at Tenant's expense any
jointly metered utilities to be separately metered or charged directly to Tenant
by the provider.  Interruptions or failures of utilities shall not result in a
default by Landlord under this Lease, or the termination of this Lease, or the
abatement of rent. Tenant agrees to limit use of water and sewer to amounts
consistent with normal restroom and office use.

 

9.

Taxes.  Subject to reimbursement as provided below, Landlord shall pay all
taxes, assessments, governmental charges, and fees payable to tax consultants
and attorneys for consultation and contesting taxes (collectively referred to as
"Taxes") that accrue against the Building or Project during the Lease Term.
  Landlord may contest the amount, validity, or application of any Taxes or
liens thereof.  If Landlord fails to contest Taxes, Tenant shall have the right
to request Landlord to contest such Taxes, and Landlord shall so contest, at
Tenant's sole cost and expense (including, without limitation, Landlord's
reasonable attorneys' fees and reasonable fees payable to tax consultants and
attorneys for consultation and contesting Taxes), if, in Landlord's reasonable
judgment, such contest is warranted; provided, however, Tenant's request of such
contesting of Taxes shall be limited to one request in a calendar
year.  Landlord shall cooperate in the institution and prosecution of any such
proceedings of contesting Taxes and will execute any documents reasonably
required therefor.  All reductions, refunds, or rebates of Taxes paid or payable
by Tenant shall belong to Tenant whether as a consequence of a Tenant proceeding
or otherwise.  All capital levies or other taxes assessed or imposed on the
Landlord upon the rents payable to Landlord under this Lease and any franchise
tax, any excise, use, margin, transaction, sales or privilege tax, assessment,
levy or charge measured by or based, in whole or in part, upon such rents from
the Premises and/or the Project or any portion thereof shall be paid by Tenant
to Landlord upon demand as additional rent; provided, however, in no event shall
Tenant be liable for any late fees, interest or penalties resulting from
Landlord’s failure to timely pay the same, or any gift tax, estate tax,
inheritance tax, transfer fee, conveyance fees, or net income taxes imposed on
Landlord unless such fees and taxes are in substitution for any Taxes otherwise
payable hereunder. Notwithstanding anything in the foregoing sentence to the
contrary, Tenant shall be responsible pursuant to the terms hereof for any
increase in the Taxes payable hereunder caused by a reassessment or otherwise
resulting from Landlord selling or conveying the Building to a third party.  If
any tax or excise is levied or assessed directly against Tenant, or the
Premises, or results from any Tenant-Made Alterations (defined below), then
Tenant shall pay such tax or excise as required by the taxing authority. Tenant
shall be liable for all taxes levied or assessed against any personal property
or fixtures placed in the Premises by Tenant even if levied or assessed against
the Landlord.

 

During each month of the Lease Term, on the same date that Base Rent is due,
Tenant shall pay Landlord an amount equal to 1/12 of the annual cost (prorated
for any fractional calendar month), as estimated by Landlord, of Tenant's
Proportionate Share (hereinafter defined) of Taxes for the Project or
Building.  Within ninety (90) days of the conclusion of each calendar year
during the Lease Term, Landlord shall provide Tenant with a copy of the tax bill
and a statement reconciling Tenant’s Proportionate Share of Taxes for such just
concluded

5

--------------------------------------------------------------------------------

 

calendar year.  If Tenant's total payments of Taxes for any year are less than
Tenant's Proportionate Share of actual Taxes for such year, then Tenant shall
pay the difference to Landlord within thirty (30) days after demand, and if
more, then Landlord shall pay such refund to Tenant within thirty (30) days of
the date Landlord provides Tenant with the annual accounting.  Any payment
required to be paid by Landlord shall be delivered to the most recent address
Tenant has provided to Landlord.  “Tenant's Proportionate Share” shall be the
percentage set forth in Paragraph 1 of this Lease as reasonably adjusted by
Landlord in the future for changes in the physical size of the Premises,
Building, or Project.  The Taxes set forth in Paragraph 1 of this Lease is only
an estimate and Landlord makes no guaranty as to the accuracy of such estimate.

 

10.

Insurance.  Landlord shall maintain all risk property insurance covering the
full replacement cost of the Building and commercial general liability insurance
on the Project in forms and amounts customary for properties substantially
similar to the Project.  The Project or Building may be included in a blanket
policy or captive insurance program.  Tenant will not use the Premises in any
manner that would void Tenant's or Landlord's insurance, increase the insurance
risk, or cause the disallowance of any insurance credits.  If any increase in
the cost of any insurance on the Premises or the Project is caused by Tenant's
use of the Premises, then Tenant shall pay the amount of such increase to
Landlord.  Landlord represents and warrants that the use of the Premises for the
general purpose of warehousing of non-Hazardous Materials or highly flammable
materials and general office space will not (i) void Landlord’s insurance, or
(ii) increase the insurance risk or cause the disallowance of any insurance
credits.

 

Tenant, at its sole expense, shall maintain during the Lease Term the following
insurance:  (1) commercial general liability insurance, on an occurrence basis,
covering Tenant, and its activities at the Project, having a minimum limit of
$[***] per occurrence (which requirement may be satisfied by a combination of
primary and excess policy limits); (2) all risk property insurance covering the
full replacement cost of all property and improvements placed in the Premises
by, or on behalf of, Tenant, including any property of Tenant’s customers or
which is otherwise not owned by Tenant; (3) workers’ compensation insurance as
required by the applicable state statute (or equivalent coverage reasonably
acceptable to Landlord in the event there is no such statutory requirement)
which shall include a waiver of subrogation in favor of Landlord, Prologis,
Inc., its affiliates, and property manager (Landlord and such parties are
collectively referred to herein as the “Landlord Parties”); (4) employers
liability insurance of at least $[***], (5) provided Tenant uses its own
automobiles as part of the business being conducted from the Premises, business
automobile liability insurance having a combined single limit of not less than
$[***] per occurrence which can be satisfied by a combination of primary and
excess policy limits insuring Tenant against liability arising out of the
ownership maintenance or use of any owned, hired or non-owned automobiles, and
(6) business interruption insurance covering at least 6 months of
income.  Tenant’s insurance companies shall have an A.M. Best rating of not less
than A-VIII and provide primary and non-contributory coverage to the Landlord
Parties (any policy issued to Landlord providing duplicate or similar coverage
shall be deemed excess over Tenant's policies).  All commercial general
liability policies shall name the Landlord Parties as additional insureds.  The
limits and types of insurance maintained by Tenant shall not limit Tenant’s
liability under this Lease.  Tenant shall provide Landlord with certificates of
such insurance in forms reasonably acceptable to Landlord as required under this
Lease prior to the date Tenant is provided with possession of the Premises, and
thereafter at least 15 days prior to the expiration of the insurance coverage,
and 15 days following Tenant’s receipt of Landlord’s request for such
certificates.  Acceptance by Landlord of delivery of any certificates of
insurance does not constitute approval or agreement by Landlord that the
insurance requirements of this paragraph have been met.  In the event any of the
insurance policies required to be carried by Tenant under this Lease shall be
cancelled prior to the expiration date of such policy, or if Tenant receives
notice of any cancellation of such insurance policies from the insurer prior to
the expiration date of such policy, Tenant shall promptly replace such insurance
policy in order to assure no lapse of coverage shall occur.  


The all-risk property insurance obtained by Landlord and Tenant shall include a
waiver of subrogation by the insurers and all rights based upon an assignment
from its insured, against Landlord or Tenant, their officers, directors,
employees, managers, agents, invitees and contractors, in connection with any
insured loss or damage.  Neither party, nor its officers, directors, employees,
managers, agents, invitees or contractors, shall be liable to the other for loss
or damage caused by any risk coverable by all risk property insurance, and each
party waives any claims against the other party, and its officers, directors,
employees, managers, agents, invitees and contractors for such loss or
damage.  The failure of a party to insure its property shall not void this
waiver.  Neither party, nor its officers, directors, employees, managers,
agents, or contractors, shall be liable to the other for any business
interruption loss incurred, and each party waives any claims against the other
party, and its officers, directors, employees, managers, agents, and contractors
for such business interruption loss from any cause whatsoever, including, but
not limited to damage caused in whole or in part, directly or indirectly, by the
negligent acts of the other party at the Premises or the Project.

 

11.

Landlord's Repairs and Maintenance.  Landlord shall maintain, repair, and
replace, at Landlord’s expense, the exterior and structural elements of the
Building, including the roof (including the roof membrane), walls, the
structural integrity of the foundation, the structural elements of the floor
slab, parking areas, truck apron,

6

--------------------------------------------------------------------------------

 

driveways, alleys, landscaping, lighting, the Building fire sprinkler system,
fire pump, all components of the heating, ventilation, and air conditioning (the
“HVAC”) units serving the office portion of the Premises, any exterior louvers
or ventilation fans for typical warehouse air changes, and any heating and/or
evaporative cooler systems serving the warehouse portion of the Premises which
may exist (the “Warehouse Units”), and the below slab water and sewer lines, in
good working order, excluding reasonable wear and tear and uninsured damages
caused by Tenant, its employees, agents, contractors, invitees, subtenant’s and
assignees.  Notwithstanding the foregoing to the contrary, Landlord’s obligation
with respect to the HVAC and Warehouse Units as provided above shall expressly
exclude any heating, ventilation, or air conditioning systems installed by
Tenant in the Premises, any specialty HVAC systems (including but not limited to
IT room supplemental HVAC or which are necessary for temperature controlled
product), and any air conditioning systems serving the warehouse portion of the
Premises other than the evaporative cooler systems as provided above.  In
addition to the foregoing, if customary in the market where the Project is
located, Landlord, at Landlord’s expense, shall provide snow removal for the
Project to the extent applicable under the local conditions, and parking lot
sweeping at the Project in a manner consistent with owners of similar buildings
and projects in the market where the Building is located.  The term "walls" as
used in this Paragraph shall not include windows, glass or plate glass, doors or
overhead doors, dock bumpers, or dock plates or levelers.  Tenant shall use
commercially reasonable efforts to promptly give Landlord written notice of any
repair required by Landlord pursuant to this Paragraph.

[***]

 

12.

Tenant's Repairs.  Subject to Landlord's obligations in Paragraphs 3 and 11, and
subject to Paragraphs 10 and 16, Tenant, at its expense, shall repair, replace
and maintain in good condition the Premises and all areas, improvements and
systems exclusively serving the Premises including, without limitation, dock and
loading areas, truck doors, plumbing, above slab water and sewer lines up to
points of common connection, entries, doors, ceilings, windows, and interior
walls.   [***]

 

13.

Tenant-Made Alterations and Trade Fixtures. Tenant shall have the right to make
alterations, additions, or improvements to the Premises ("Tenant-Made
Alterations"), which are interior, do not impact the structure of the Building,
and the cost of which does not exceed $[***] in each instance, without
Landlord's consent; provided Tenant provides Landlord with a written notice of
such Tenant-Made Alterations containing reasonably sufficient and complete
information regarding such Tenant-Made Alterations.  All other Tenant-Made
Alterations shall require Landlord’s prior written consent, and approval of the
plans, not to be unreasonably withheld, delayed or conditioned provided such
alteration does not adversely impact the structure of the Building, modify the
exterior of the Building, or modify the utility or mechanical systems of the
Project.  Landlord shall either approve or disapprove, as the case may be,
Tenant’s Tenant-Made Alterations to the Premises within 10 business days after
receipt of Tenant’s plans and specifications for such Tenant-Made Alterations,
provided that such plans and specifications, in Landlord’s commercially
reasonable judgment, contain sufficient and complete information to effectuate
Landlord’s approval hereunder.  In the event that Landlord fails to provide its
approval or disapproval within such 10-business day period, subject to
Landlord’s receipt of sufficient and complete information as described in the
preceding sentence, then Landlord’s approval shall be deemed given for purposes
hereunder.  Tenant shall cause, at its expense, all Tenant-Made Alterations to:
(a) be constructed in a good and workmanlike manner by contractors reasonably
acceptable to Landlord using only good grades of materials, and (b) comply with
Landlord’s insurance requirements set forth in this Lease and Legal
Requirements.  Tenant shall reimburse Landlord for its reasonable out-of-pocket
costs in reviewing plans and specifications and for monitoring
construction.  Landlord's right to review plans and specifications and to
monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to see that such plans and specifications or construction comply
with Legal Requirements.  Tenant shall provide Landlord with the names and
mailing addresses of all persons performing work or supplying materials, prior
to beginning such construction, and Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law.  Tenant shall cause
its contractor to provide certificates of insurance for worker's compensation,
including a waiver of subrogation in favor of the Landlord Parties, and
commercial general liability in an amount equal to USD$[***] from an insurance
company reasonably satisfactory to Landlord, including a provision of additional
insured status for the Landlord Parties, from any contractor completing work on
Tenant-Made Alterations.  Upon completion of any Tenant-Made Alterations, Tenant
shall deliver to Landlord all final lien waivers from all contractors and
subcontractors who did work on the Tenant-Made Alterations.  Upon surrender of
the Premises all Tenant-Made Alterations and any leasehold improvements
constructed by Landlord or Tenant shall remain on the Premises as Landlord's
property, except to the extent Landlord requires removal in accordance with this
Paragraph 13, in which case, at Tenant’s expense, Tenant shall repair any damage
caused by such installation or removal.  By written notice to Tenant at the time
Landlord approves the plans and specifications for requested Tenant‑Made
Alterations, Landlord shall provide Tenant a list of which of the requested
Tenant-Made Alterations Landlord will require Tenant to remove upon surrender of
the Premises.  Notwithstanding anything to the contrary contained in this Lease,
Tenant shall not be required to remove any demising walls constructed within the
Premises as part of the Tenant-Made Alterations made hereunder, any generator or
the Supplemental Units installed pursuant to this Lease, or any other
Tenant-Made Alterations

7

--------------------------------------------------------------------------------

 

other than those identified by Landlord at the time Landlord consents in writing
to such Tenant-Made Alterations.    

 

[***]

 

[***]

 

14.

Signs. Tenant shall not install any decorations, flags, pennants, banners,
window or door lettering, placards, advertising media, lights or signs to the
exterior of the Building, or interior window blinds, draperies, bars, or other
window treatments which are visible from the exterior of the Building, without
Landlord's prior written consent, which consent may not be unreasonably
withheld, conditioned or delayed provided such signage is consistent with Legal
Requirements and Landlord’s signage criteria.  Tenant shall remove all signs and
repair, paint, and/or replace the building facia surface to which its signs may
be attached.  Tenant shall obtain all applicable governmental permits and
approvals for any sign.  Provided that Tenant otherwise complies with the terms
of this Paragraph 14, and subject to Landlord’s prior approval of the plans and
specifications for such signage as contemplated herein, Tenant shall have the
right to install a monument and building signage at the Project.

 

15.

Parking.  Tenant shall be entitled to the exclusive use of the automobile and
truck parking areas at the Building.  Landlord shall not be responsible for
enforcing Tenant's parking rights against any third parties.  

 

16.

Restoration.  If at any time during the Lease Term the Premises are damaged by a
fire or other casualty, Landlord shall notify Tenant within 60 days after such
damage as to the amount of time Landlord reasonably estimates it will take to
restore the Premises.  If the restoration time is reasonably estimated to exceed
6 months from the date of the casualty event, either Landlord or Tenant may
elect to terminate this Lease upon notice to the other party given no later than
30 days after Landlord's notice.  If neither party elects to terminate this
Lease, or if Landlord estimates that the restoration will take less than 6
months from the date of such damage, then Landlord shall, subject to delays
arising from the collection of insurance proceeds or from events of Force
Majeure, restore the Premises, excluding any Tenant-Made Alterations.  Tenant at
Tenant's expense shall promptly perform, subject to delays arising from the
collection of insurance proceeds, or from Force Majeure events, all repairs or
restoration not required to be done by Landlord.  Notwithstanding the foregoing,
either party may terminate this Lease if the Premises are damaged during the
last year of the Lease Term and Landlord reasonably estimates that it will take
more than one month to repair such damage, provided, however, Tenant may nullify
Landlord’s termination notice by exercising its right to the First Extension
Term (as defined in Exhibit E) within ten (10) days of its receipt of Landlord’s
notice of termination.  With respect to any damage to the Premises attributable
to Tenant, Tenant shall pay Landlord’s deductible with respect to its insurance
policy not to exceed USD$[***] no later than thirty (30) days following receipt
of an invoice for such amount.  Base Rent, Taxes, and the Monthly Fixed
Operating Expenses shall be abated for the period of repair and restoration
commencing on the date of such casualty event in the proportion which the area
of the Premises, if any, which is not usable by Tenant bears to the total area
of the Premises.  Such abatement shall be the sole remedy of Tenant, and except
as provided herein, Tenant waives any right to terminate the Lease by reason of
damage or casualty loss.

 

Notwithstanding the terms and conditions of this Paragraph, if the Premises are
not restored by Landlord on, or prior to, the date which is the later of 6
months of the date of the casualty event (subject to Force Majeure and
Tenant-caused delays) or the date Landlord estimated completion of the
restoration as described above (subject to Force Majeure and Tenant-caused
delays), Tenant may terminate the Lease upon thirty (30) days written notice to
Landlord; provided, however, if Landlord completes the restoration in said
thirty (30) day notice period, Tenant's notice of termination shall be null and
void and this Lease shall continue in full force and effect.

 

17.

Condemnation.  If any part of the Premises or the Project should be taken for
any public or quasi-public use under governmental law, ordinance, or regulation,
or by right of eminent domain, or by private purchase in lieu thereof (a
"Taking" or "Taken"), and the Taking is a Taking of the entire Building or
Project, or would result in the Project no longer being operational for the uses
provided herein, then upon written notice by Landlord this Lease shall terminate
and Base Rent shall be apportioned as of said date.  In the event (i) more than
twenty percent (20%) of the Premises is involved in a Taking as described in
this Paragraph 17, or (ii) more than thirty percent (30%) of the parking spaces
for the Building are Taken and not replaced by Landlord with other parking
spaces in the Project proximate to the Building, and in either case the Taking,
in Tenant's reasonable judgment, would materially interfere with or impair
Tenant's operations at the Premises, then in any such event Tenant shall have
the right to terminate this Lease by giving written notice of termination to
Landlord within thirty (30) days of such Taking If part of the Premises shall be
Taken, and this Lease is not terminated as provided above, the Base Rent,
Operating Expenses and Taxes payable hereunder during the unexpired Lease Term
shall be

8

--------------------------------------------------------------------------------

 

reduced to such extent as may be fair and reasonable under the
circumstances.  In the event of any such Taking, Landlord shall be entitled to
receive the entire price or award from any such Taking without any payment to
Tenant, and Tenant hereby assigns to Landlord Tenant's interest, if any, in such
award.  Tenant shall have the right, to the extent that same shall not diminish
Landlord's award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant's Trade Fixtures.

 

18.

Assignment and Subletting.  Except as expressly provided herein otherwise,
Tenant shall not assign this Lease or sublease the Premises or any part thereof,
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, and any attempt to do any of the
foregoing without Landlord’s consent shall be void and of no
effect.  Furthermore, Tenant shall not mortgage, or pledge, its leasehold
interest in this Lease under any circumstances.  Landlord shall notify Tenant
whether the proposed assignment or sublease is approved or reasonably
disapproved within 30 days after Landlord’s receipt of Tenant’s request
(provided that, if Landlord disapproves of any such proposed assignment or
sublease, Landlord will include in such notice a reasonable factual explanation
to Tenant of the reasons for such disapproval).  It shall be reasonable for the
Landlord to withhold, delay or condition its consent to any assignment or
sublease if the intended use of the Premises by the assignee or sublessee is not
receiving, storing, shipping and selling (but specifically excluding retail
selling) products.  Any approved assignment or sublease shall be expressly
subject to the terms and conditions of this Lease.  Tenant shall provide to
Landlord all information concerning the assignee or sublessee as Landlord may
reasonably request.  Landlord may revoke its consent immediately if there is an
Event of Default.  For purposes of this Paragraph, for so long as Tenant, or
Tenant’s parent company as the case may be, is a traded on a public stock
exchange, the trading of shares of Tenant or Tenant’s parent company, as
applicable, on such public stock exchange shall not constitute an assignment of
this Lease or a transfer requiring Landlord’s consent pursuant to this
Paragraph.   In the event the preceding sentence does not apply, a transfer of
ownership interest controlling Tenant shall be deemed an assignment of this
Lease. Notwithstanding the foregoing to the contrary, provided no uncured
default exists under this Lease, and subject to the provisions herein, Tenant
may, without Landlord’s prior written consent, assign this Lease to any entity
into which Tenant is merged or consolidated, or to any entity to which
substantially all of Tenant’s assets are transferred, provided the following
conditions are met:  (x) such merger, consolidation, or transfer of assets is
not principally for the purpose of transferring Tenant's leasehold estate, (y)
either such merger, consolidation, or transfer of assets does not adversely
affect the legal existence of the Tenant hereunder or such resulting entity
agrees to assume all obligations and liabilities of Tenant under the Lease,
including those which may have accrued prior to the effective date of such
transfer in a form acceptable to Landlord, and (z) such merger, consolidation,
or transfer of assets of Tenant does not reduce the tangible net worth of Tenant
after giving effect to such transfer below [***] Dollars (“Permitted
Transfer”).  Tenant hereby agrees to give Landlord written notice thirty (30)
days prior to such merger, consolidation, or transfer of assets along with any
documentation reasonably requested by Landlord related to the required
conditions as provided above.  Notwithstanding the above, Tenant may assign or
sublet the Premises, or any part thereof, to any entity controlling Tenant,
controlled by Tenant or under common control with Tenant (a "Tenant Affiliate"),
without the prior written consent of Landlord. Tenant shall reimburse Landlord
an amount equal to USD$[***] in connection with any assignment or sublease for
which Landlord’s consent is required.  This Lease shall be binding upon Tenant
and its successors and permitted assigns. Upon Landlord's receipt of Tenant's
written notice of a desire to assign the Lease or sublet the entire Premises for
the remainder of the Lease Term (other than to a Tenant Affiliate), Landlord
may, by giving written notice to Tenant within 30 days after receipt of Tenant's
notice, terminate this Lease as of the date specified in Tenant's notice for the
commencement of the proposed assignment or sublease.  Landlord and Tenant shall
be relieved of all obligations accruing under this Lease after the effective
date of such termination but not any obligations accruing under the Lease prior
to the effective date of such termination.

 

Notwithstanding any assignment or subletting, Tenant and any guarantor of
Tenant's obligations shall remain liable for the payment of the Base Rent,
Taxes, the Monthly Fixed Operating Expenses and other amounts due under this
Lease, and compliance with all of Tenant’s obligations under this Lease
(regardless of whether Landlord's approval has been obtained for any such
assignments or sublettings).  In the event that the rent due by a sublessee or
assignee (or a combination of the rent plus any bonus or other consideration
therefor) exceeds the rental payable under this Lease, then Tenant shall pay to
Landlord fifty percent (50%) of such excess, after subtracting all reasonable
and customary expenses incurred by Tenant in connection with such sublease or
assignment, including, but not limited to, brokerage commissions, attorney’s
fees, the cost of demising the Premises, and any improvement allowance or free
rent period given the subtenant or assignee, as additional rent within 10 days
following receipt by Tenant.

 

If this Lease is assigned or if the Premises are subleased (whether in whole or
in part), or if the Premises are occupied by anyone other than Tenant, then upon
an Event of Default Landlord may collect rent from any occupant and, except to
the extent set forth in the preceding paragraph, apply the amount collected to
the next rent payable hereunder.

 

9

--------------------------------------------------------------------------------

 

19.

Indemnification.  Except for the negligence of the Landlord Parties, their
agents, employees or contractors, Tenant agrees to indemnify, defend and hold
harmless the Landlord Parties from and against all losses, liabilities, damages,
costs and expenses (including attorneys' fees) resulting from claims by third
parties for injuries to any person and damage to or theft or misappropriation or
loss of property occurring in or about the Project and arising from the use and
occupancy of the Premises or from any activity, work, or thing done, permitted
or suffered by Tenant in or about the Premises or due to any other act or
omission of Tenant, its subtenants, assignees, invitees, employees, contractors
and agents.  The furnishing of insurance required hereunder shall not be deemed
to limit Tenant's obligations under this Paragraph.

 

Except for the negligence of Tenant, its agents, employees or contractors, and
to the extent permitted by law, Landlord agrees to indemnify, defend and hold
harmless Tenant, and Tenant's agents, employees and contractors, from and
against any and all losses, liabilities, damages, costs and expenses (including
attorneys' fees) resulting from claims by third parties for injuries to any
person and damage to or theft or misappropriation or loss of property occurring
in or about the Project and arising from any activity, work, or thing done,
permitted or suffered by Landlord in or about the Project and arising from any
other act or omission of Landlord, its assignees, invitees, employees,
contractors and agents.  The furnishing of insurance required hereunder shall
not be deemed to limit Landlord's obligations under this Paragraph 19.  

 

If a claim under the foregoing indemnity is made against the indemnitee which
the indemnitee believes to be covered by an indemnitor's indemnification
obligations hereunder, the indemnitee shall promptly notify the indemnitor of
the claim and, in such notice shall offer to the indemnitor the opportunity to
assume the defense of the claim within 10 business days after receipt of the
notice (with counsel reasonably acceptable to the indemnitee).  If the
indemnitor timely elects to assume the defense of the claim, the indemnitor
shall have the right to settle the claim on any terms it considers reasonable
and without the indemnitee's prior written consent, as long as the settlement
shall not require the indemnitee to render any performance or pay any
consideration, and the indemnitee shall not have the right to settle any such
claim.  If the indemnitor fails to timely elect to assume the defense of the
claim or fails to defend the claim with diligence, then the indemnitee shall
have the right to take over the defense of the claim and to settle the claim on
any terms the indemnitee considers reasonable.  Any such settlement shall be
valid as against the indemnitor.  If the indemnitor assumes the defense of a
claim, the indemnitee may employ its own counsel but such employment shall be at
the sole expense of the indemnitee.  If any such claim arises out of the
negligence of both Landlord and Tenant, responsibility for such claim shall be
allocated between Landlord and Tenant based on their respective degrees of
negligence.  This indemnity does not cover claims arising from the presence or
release of Hazardous Materials.

 

20.

Inspection, Data and Access.  Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time and upon reasonable
advance verbal notice to Tenant to inspect the Premises, for any business
purpose, and, during the last year of the Lease Term, to show the Premises to
prospective tenants.  Landlord may erect a suitable sign on the Project stating
the Premises are available to lease or that the Project is available for sale.
Landlord may grant easements, make public dedications, designate and modify
common areas and create restrictions affecting the Project, provided that no
such easement, dedication, designation, modification or restriction materially
interferes with Tenant's use or occupancy of the Premises.  At Landlord's
request, Tenant shall execute such instruments as may be reasonably necessary
for such easements, dedications or restrictions.

 

Except in case of emergency, Landlord shall be subject in entering the Premises
to reasonable security conditions, if any, set forth by Tenant in writing to
Landlord, which such security conditions may involve commercially reasonable
protective measures put in place to combat the effects of the Covid-19 pandemic
existing as of the Effective Date of this Lease.  Landlord shall use
commercially reasonable efforts to minimize interference with Tenant’s use and
occupancy in connection with any such entry.

 

21.

Quiet Enjoyment.  Absent any Event of Default subject to the terms of this
Lease, Tenant shall have peaceful and quiet enjoyment of the Premises against
any person claiming by, through or under Landlord.

 

22.

Surrender.  Upon the expiration of the Lease Term or 10 days following its
earlier termination or of Tenant's right of possession as a result of an Event
of Default, subject to Paragraph 13, Tenant shall surrender the Premises to
Landlord in the same condition as received, ordinary wear and tear, casualty
loss and condemnation covered by Paragraphs 16 and 17 excepted and otherwise in
accordance with the Move-Out Conditions attached hereto as Exhibit D.  Any Trade
Fixtures, Tenant-Made Alterations that Tenant is required to remove pursuant to
Paragraph 13 and property not so removed by Tenant as permitted or required
herein shall be deemed abandoned and may be stored, removed, and disposed of by
Landlord at Tenant's expense, and Tenant waives all claims against Landlord for
any damages resulting from Landlord's retention and disposition of such
property.  All outstanding Tenant obligations hereunder shall survive the
termination of the Lease Term,

10

--------------------------------------------------------------------------------

 

including without limitation, indemnity obligations, payment of Taxes, and all
obligations concerning the condition and repair of the Premises.

 

23.

Holding Over.  If Tenant retains possession of the Premises after the Expiration
Date, such possession shall be subject to immediate termination by Landlord, and
all terms of this Lease shall be applicable during such holdover period except
(i) any expansion, renewal, or similar right or option, and (ii) Base Rent for
the holdover period shall be [***]% for the first [***] following the Expiration
Date, and [***]% thereafter, of the then-effective Base Rent. All other amounts
payable under this Lease shall continue under the terms of this Lease. In
addition, Tenant shall be liable for all damages incurred by Landlord as a
result of such holding over.  Holding over by Tenant (with or without consent of
Landlord) shall not extend this Lease except as otherwise expressly provided,
and this Paragraph shall not be construed as consent for Tenant to retain
possession of the Premises. For purposes of this Paragraph, “possession of the
Premises” shall continue until Landlord has complete control over the Premises,
all keys have been delivered, and Tenant has fulfilled all required obligations
upon termination of the Lease concerning the condition and repair of the
Premises.

 

24.

Events of Default.  Each of the following shall be an event of default (“Event
of Default”) by Tenant:

 

a)

Tenant shall fail to pay any installment of Base Rent, Taxes, the Monthly Fixed
Operating Expenses, or any other payment required herein when due, and such
failure shall continue for a period of 5 days from Tenant’s receipt of written
notice form Landlord that same is past due.

 

b)

Tenant or any guarantor or surety of Tenant's obligations hereunder shall (A)
make a general assignment for the benefit of creditors; (B) commence any case,
proceeding or other action seeking to have an order for relief entered on its
behalf as a debtor or to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts or seeking appointment of a receiver, trustee, custodian or
other similar official for it or for all or of any substantial part of its
property (collectively a "proceeding for relief"); (C) become the subject of any
proceeding for relief which is not dismissed within 60 days of its filing or
entry; or (D) die or suffer a legal disability (if Tenant, guarantor, or surety
is an individual) or be dissolved or otherwise fail to maintain its legal
existence (if Tenant, guarantor or surety is a corporation, partnership or other
entity).

 

c)

Any insurance required to be maintained by Tenant pursuant to this Lease shall
be cancelled or terminated or shall expire or shall be reduced or materially
changed, except, in each case, as permitted in this Lease or Tenant fails to
timely deliver to Landlord any certificate of insurance as required under
Paragraph 10 of the Lease, and said failure is not cured within five (5)
business days of Tenant’s receipt of written notice of such failure from
Landlord.

 

d)

Tenant shall vacate the Premises and fail to make arrangements reasonably
acceptable to Landlord to ensure that (a) Tenant's insurance for the Premises
will not be voided or cancelled, (b) the Premises are secured and not subject to
vandalism, and (c) the Premises will be properly maintained and maintaining the
utility services.  Tenant shall inspect the Premises at least monthly and report
to Landlord in the event the condition of the Premises has adversely changed.

 

e)

Tenant assigns, subleases or transfers Tenant’s interest in this Lease except as
permitted in this Lease.

 

f)

Tenant shall fail to discharge any lien placed upon the Premises or Building in
violation of this Lease within 20 days after receipt of actual notice any such
lien or encumbrance is filed against the Premises.

 

g)

Tenant shall fail to provide Landlord with an estoppel certificate within 10
days of receipt of written notice that same has not been provided within the
time period required by Paragraph 29 below.

 

h)

Tenant shall fail to comply with any provision of this Lease other than those
specifically referred to in this Paragraph, and such default shall continue for
more than thirty (30) days after Landlord has given Tenant written notice of
such default (said notice being in lieu of, and not in addition to, any notice
required as a prerequisite to a forcible entry and detainer or similar action
for possession of the Premises); provided, however, that Tenant shall not be in
default under the circumstances described in this Paragraph 24 if Tenant has
made diligent efforts to cure such default within the thirty (30) day period
described therein, and thereafter proceeds continuously and diligently to cure
such default within a commercially reasonable time.

 

25.

Landlord's Remedies.  Upon each occurrence of an Event of Default and so long as
such Event of Default shall be continuing, Landlord may at any time elect to:
(a) terminate this Lease or Tenant's right of possession, (but Tenant shall
remain liable as hereinafter provided), and/or (b) pursue any other remedies at
law or in equity.  Upon the termination of this Lease or termination of Tenant's
right of possession, it shall be lawful for Landlord, without formal demand or
notice of any kind, to re-enter the Premises by summary dispossession
proceedings or any other action or proceeding authorized by law and to remove
Tenant and all persons and property therefrom.  If Landlord re-enters the
Premises, Landlord shall have the right to keep in place and use, or remove and
store, all property at the Premises.

 

If Landlord terminates this Lease, Landlord may recover from Tenant the sum
of:  all Base Rent, Monthly Fixed Operating Expenses, Taxes, and all other
amounts accrued hereunder to the date of such termination; the value

11

--------------------------------------------------------------------------------

 

of the Base Rent for any periods of abated Monthly Base Rent based on the
Monthly Base Rent amount that immediately follows such period of abatement; the
cost of reletting the whole or any part of the Premises, including without
limitation brokerage fees and/or leasing commissions incurred by Landlord, and
costs of removing and storing property, repairing or altering the Premises for a
new tenant(s), and all reasonable expenses incurred by Landlord in pursuing its
remedies, including reasonable attorneys' fees and court costs; and the excess
of the then present value of the Base Rent, Monthly Fixed Operating Expenses,
Taxes, and other amounts payable by Tenant under this Lease applicable during
the period following the termination of this Lease to the Expiration Date stated
in this Lease, over the present value of any net amounts which Tenant
establishes Landlord can reasonably expect to recover by reletting the Premises
for such period, taking into consideration the availability of acceptable
tenants and other market conditions affecting leasing.  Such present values
shall be calculated at a discount rate equal to the 90-day U.S. Treasury bill
rate at the date of such termination.

 

If Landlord terminates Tenant's right to possession (but not this Lease) without
terminating the Lease after an Event of Default, Landlord shall use commercially
reasonable efforts to mitigate its damages by reletting the Premises without
thereby releasing Tenant from any liability hereunder and without demand  or
notice of any kind to Tenant; provided, however, (a) Landlord shall not be
obligated to accept any tenant proposed by Tenant, (b) Landlord shall have the
right to lease any other space controlled by Landlord first, and (c) any
proposed tenant shall meet all of Landlord's leasing criteria.  Any reletting of
the Premises shall be on such terms and conditions as Landlord in its sole
discretion may determine (including without limitation a term different than the
remaining Lease Term, rental concessions, alterations and repair of the
Premises, lease of less than the entire Premises to any tenant and leasing any
or all other portions of the Project before reletting the Premises).  Landlord
shall not be liable, nor shall Tenant's obligations hereunder be diminished
because of, Landlord's failure to relet the Premises or collect rent due in
respect of such reletting.  For the purpose of such reletting Landlord is
authorized to make any repairs, changes, alterations, or additions in or to the
Premises as Landlord deems reasonably necessary or desirable.  If the Premises
are not relet, then Tenant shall pay to Landlord as damages a sum equal to the
amount of the rental reserved in this Lease for such period or periods, plus the
cost of recovering possession of the Premises (including attorneys' fees and
costs of suit), the unpaid Base Rent, Monthly Fixed Operating Expenses, Taxes,
and other amounts accrued hereunder at the time of repossession, and the costs
incurred in any attempt by Landlord to relet the Premises.  If the Premises are
relet and a sufficient sum shall not be realized from such reletting [after
first deducting therefrom, for retention by Landlord, the unpaid Base Rent,
Monthly Fixed Operating Expenses, Taxes, and other amounts accrued hereunder at
the time of reletting, the cost of recovering possession (including attorneys'
fees and costs of suit), all of the costs and expense of repairs, changes,
alterations, and additions, the expense of such reletting (including without
limitation brokerage fees and leasing commissions) and the cost of collection of
the rent accruing therefrom] to satisfy the rent provided for in this Lease to
be paid, then Tenant shall immediately satisfy and pay any such deficiency.  Any
such payments due Landlord shall be made upon demand and Tenant agrees that
Landlord may file suit to recover any sums as they become due.  Notwithstanding
any such reletting without termination, Landlord may at any time thereafter
elect in writing to terminate this Lease for such previous breach.

 

Except for Landlord’s termination of this Lease, Landlord’s exercise of any
remedies shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this Lease by Landlord except by written agreement of
Landlord and Tenant.  Any law, usage, or custom to the contrary notwithstanding,
Landlord shall have the right at all times to enforce the provisions of this
Lease in strict accordance with the terms hereof; and the failure of Landlord at
any time to enforce its rights under this Lease strictly in accordance the terms
hereof shall not be construed as having created a custom in any way or manner
contrary to the specific terms, provisions, and covenants of this Lease or as
having modified the same.  Tenant and Landlord further agree that forbearance or
waiver by Landlord to enforce its rights pursuant to this Lease or at law or in
equity, shall not be a waiver of Landlord's right to enforce one or more of its
rights in connection with any subsequent Event of Default.  Receipt by Landlord
of rent or other payment with knowledge of the breach of any covenant hereof
shall not be deemed a waiver of such breach, and no waiver by Landlord of any
provision of this Lease shall be deemed to have been made unless expressed in
writing and signed by Landlord.  To the greatest extent permitted by law, Tenant
waives all right of redemption in case Tenant shall be dispossessed by a
judgment or by warrant of any court or judge.  The terms "enter," "re-enter,"
"entry" or "re-entry," as used in this Lease, are not restricted to their
technical legal meanings.

 

26.

Tenant's Remedies/Limitation of Liability.  Landlord shall not be in default
unless Landlord fails to perform any of its obligations hereunder within 30 days
after written notice from Tenant specifying such failure (unless such
performance will, due to the nature of the obligation, require a period of time
in excess of 30 days, then after such period of time as is reasonably
necessary).  All obligations of Landlord shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord's obligations
hereunder.  Notwithstanding anything contained herein to the contrary, if such
default by Landlord shall occur, Tenant may pursue any legal or equitable remedy
for which it is entitled.  All obligations of Landlord under this Lease will be
binding upon Landlord only during the period

12

--------------------------------------------------------------------------------

 

of its ownership of the Premises and not thereafter.  The term “Landlord” in
this Lease shall mean only the then current owner of the Premises, and in the
event of a transfer of the Premises, such owner shall be released and discharged
from all obligations of Landlord thereafter accruing, but such obligations shall
be binding during the Lease Term upon each new owner for the duration of such
owner's ownership.  Any liability of Landlord under this Lease shall be limited
solely to its interest in the Building, and, except as specifically provided in
the next sentence, in no event shall any personal liability be asserted against
Landlord in connection with this Lease nor shall any recourse be had to any
other property or assets of Landlord.  Landlord’s interest in the Premises shall
be deemed to include (i) rent payments and other income and profits derived by
and from the Premises, and (ii) the net proceeds of insurance received by
Landlord from any casualty loss of all or any portion of the Premises, after
Tenant obtains a final judgment against Landlord.

 

27.

Subordination.  Without the necessity of any further instrument or act of
Tenant, this Lease and Tenant's interest and rights hereunder are and shall be
subject and subordinate at all times to the lien of any existing or future first
mortgage on the Building, and all amendments, modifications, assignments and
extensions thereof.  Tenant agrees, at the election of the holder of any such
mortgage, to attorn to any such holder.  Tenant agrees within ten (10) business
days of demand to execute, acknowledge and deliver such reasonable instruments,
confirming such subordination and such instruments of attornment as shall be
requested by any such holder; provided such instruments do not increase, or
modify, Tenant’s obligations under this Lease.  Notwithstanding the foregoing,
any such holder may at any time subordinate its mortgage to this Lease, without
Tenant's consent, by notice in writing to Tenant.  The term “mortgage” whenever
used in this Lease shall be deemed to include deeds of trust, security
assignments and any other encumbrances, and any reference to the “holder” of a
mortgage shall be deemed to include the beneficiary under a deed of
trust.  Landlord represents to Tenant that as of the date hereof the Building is
not subject to or encumbered by a mortgage.  Notwithstanding the preceding
provisions of this Paragraph 27, this Lease and Tenant's interest in the
Premises shall not be subordinate to any future mortgage or deed of trust on the
Building, and Tenant shall not be obligated to execute an instrument
subordinating this Lease or Tenant's interest in the Premises to any future
mortgage or deed of trust on the Building, unless concurrently with such
subordination the holder of such mortgage or deed of trust agrees in such
instrument of subordination not to disturb Tenant's possession of the Premises
(so long as no default exists under the Lease) in the event such holder acquires
title to the Premises through foreclosure, deed in lieu of foreclosure or
otherwise.

 

28.

Mechanic's Liens.  Tenant has no express or implied authority to create or place
any lien or encumbrance of any kind upon, or in any manner to bind the interest
of Landlord or Tenant in, the Premises or this Lease. Tenant covenants and
agrees that it will save and hold Landlord harmless from all loss, cost or
expense based on or arising out of claims or liens asserted against the
leasehold estate, the interest of Landlord in the Premises, or under this
Lease.  Tenant shall give Landlord prompt written notice of any lien or
encumbrance placed against the Premises of which it becomes aware and cause such
lien or encumbrance to be discharged, or bonded over in a manner satisfactory to
Landlord, within 20 days of receipt of actual notice of the filing or recording
thereof.

 

29.

Estoppel Certificates. Tenant agrees to execute and deliver to Landlord or
Landlord’s designee, within ten (10) days after request of Landlord, any
estoppel certificate containing customary provisions requested by Landlord;
provided, however, Tenant shall not be in default hereunder unless Tenant fails
to timely deliver an estoppel certificate requested by Landlord within two (2)
business days following Landlord’s notice of Tenant’s failure hereunder.  

No other cure or grace period provided in this Lease shall apply to Tenant's
obligations to timely deliver an estoppel certificate pursuant to the terms
hereof. In the event Tenant fails to timely deliver the estoppel certificate as
provided above, Landlord shall have the right to deliver to Tenant a second
request for such estoppel certificate, and Tenant shall deliver such estoppel
certificate no later than five (5) days from receipt of such second
notice.  Except as expressly provided otherwise above, no cure or grace period
provided in this Lease shall apply to Tenant's obligations to timely deliver an
estoppel certificate.

 

30.

Environmental Requirements.  Except for Hazardous Materials contained in
products used by Tenant in de minimis quantities for ordinary cleaning and
office purposes, propane used in Tenant’s forklifts in the normal course of its
business, and contained in products stored and/or distributed during Tenant’s
normal course of business in their original, sealed, and unopened containers,
Tenant shall not permit or cause any party to bring any Hazardous Material upon
the Premises or transport, store, use, generate, manufacture or release any
Hazardous Material in or about the Premises without Landlord's prior written
consent.  Tenant, at its sole cost and expense, shall operate its business in
the Premises in strict compliance with all Environmental Requirements and shall
remediate in a manner satisfactory to Landlord any Hazardous Materials released
on or from the Project by Tenant, its agents, employees, contractors, subtenants
or invitees (“Tenant Parties”).  Tenant shall complete and certify disclosure
statements requested by Landlord relating to Tenant's transportation, storage,
use, generation, manufacture or release of Hazardous Materials on the
Premises.  The term "Environmental

13

--------------------------------------------------------------------------------

 

Requirements" means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
governmental authority or agency regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the environment,
including without limitation, the following:  the Comprehensive Environmental
Response, Compensation and Liability Act; the Resource Conservation and Recovery
Act; and all state and local counterparts thereto, and any regulations or
policies promulgated or issued thereunder.  The term "Hazardous Materials" means
and includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas).  As defined in Environmental Requirements, Tenant
is and shall be deemed to be the "operator" of Tenant's "facility" and the
"owner" of all Hazardous Materials brought on the Premises by Tenant, its
agents, employees, contractors or invitees, and the wastes, by-products, or
residues generated, resulting, or produced therefrom.  No cure or grace period
provided in this Lease shall apply to Tenant's obligations to promptly commence
and diligently pursue its remediation obligations in accordance with the terms
and conditions of this Paragraph.

 

Notwithstanding anything to the contrary in this Paragraph, Tenant shall have no
liability of any kind to Landlord as to Hazardous Materials on the Premises
existing prior to the Tenant first occupied the Premises, or which were caused
or permitted by (i) Landlord, its agents, employees, contractors or invitees; or
(ii) any other tenants in the Project or their agents, employees, contractors,
subtenants, assignees or invitees.

 

Tenant shall indemnify, defend, and hold the Landlord Parties harmless from and
against any and all losses (including, without limitation, diminution in value
of the Premises or the Project and loss of rental income from the Project),
claims, demands, actions, suits, damages (including, without limitation,
punitive damages), expenses (including, without limitation, remediation,
removal, repair, corrective action, or cleanup expenses), and costs (including,
without limitation, actual attorneys’ fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the property or disturbed in breach of the requirements of this Paragraph,
regardless of whether such removal or management is required by law) which are
brought or recoverable against, or suffered or incurred by Landlord as a result
of any release of Hazardous Materials for which Tenant is obligated to remediate
as provided above or any other breach of the requirements under this Paragraph
by Tenant, or Tenant Parties, regardless of whether Tenant had knowledge of such
noncompliance.  The obligations of Tenant under this Paragraph shall survive any
termination of this Lease.

 

Landlord shall have access to, and a right to perform inspections and tests of,
the Premises to determine Tenant's compliance with Environmental Requirements,
its obligations under this Paragraph, or the environmental condition of the
Premises.  Tenant shall reimburse Landlord for the reasonable cost of such
inspection and tests if such inspections or tests reveal that Tenant has not
complied with any Environmental Requirement.  Landlord's receipt of or
satisfaction with any environmental assessment in no way waives any rights that
Landlord holds against Tenant.

 

31.

Rules and Regulations.  Tenant shall comply with all reasonable rules and
regulations established by Landlord covering use of the Premises and the
Project.  The current Project rules and regulations are attached hereto as
Exhibit B.  Landlord shall not have any liability or obligation for the breach
of any rules or regulations by other tenants in the Project.  In the event of an
inconsistency between the rules and regulations and the terms of this Lease, the
terms of the Lease shall control.

 

32.

Security Service.  Tenant acknowledges and agrees that, while Landlord may
patrol the Project, Landlord is not providing any security services and that
Landlord shall not be liable to Tenant for, and Tenant waives any claim against
Landlord with respect to, any loss by theft or any other damage suffered or
incurred by Tenant in connection with any unauthorized entry into the Premises
or any other breach of security with respect to the Premises.  Tenant shall be
permitted to install, at Tenant’s expense, a security system in the Premises
(including, without limitation, a card reader entry system therefor and security
cameras) (the “Security System”). Landlord shall have no obligation to maintain,
service or respond to the Security System.

 

33.

Force Majeure.  Except for monetary obligations, neither Landlord nor Tenant
shall be responsible for delays in the performance of its obligations hereunder
caused by labor disputes, acts of God, inability to obtain labor or materials,
governmental restrictions or regulations or delay in issuance of permits, enemy
or hostile governmental action, civil commotion, epidemics or pandemics (such as
the events connected with COVID-19), casualty, and other causes beyond the
reasonable control of Landlord or Tenant, as the case may be ("Force Majeure").

 

14

--------------------------------------------------------------------------------

 

34.

Entire Agreement.  This Lease constitutes the entire agreement of Landlord and
Tenant with respect to the subject matter hereof. Any prior agreements,
promises, negotiations, or representations are superseded by this Lease.  This
Lease may only be amended by an instrument in writing signed by both parties
hereto.

 

35.

Severability.  If any clause of this Lease is illegal, invalid or unenforceable
under present or future laws, then and in that event, it is the intention of the
parties hereto that such clause be replaced with a valid clause of similar
meaning and that the remainder of this Lease shall not be affected thereby.

 

36.

Brokers.  Each party represents and warrants to the other that it has dealt with
no broker, agent or other person in connection with this transaction and that no
broker, agent or other person brought about this transaction, other than the
Landlord Broker and Tenant Broker, if any, set forth in Paragraph 1 of this
Lease, and each party agrees to indemnify and hold the other harmless from and
against any claims by any other broker, agent or other person claiming a
commission or other form of compensation by virtue of having dealt with the
indemnifying party with regard to this leasing transaction.

 

37.

Miscellaneous.

 

a)

TIME IS OF THE ESSENCE as to the performance of Tenant's and Landlord’s
obligations under this Lease.

 

b)

Any payments or charges due from Tenant to Landlord hereunder shall be
considered rent for all purposes of this Lease.

 

c)

If the term "Tenant," includes more than one person, firm or corporation, each
shall be jointly and severally liable for the obligations of Tenant.

 

d)

All notices required or permitted to be given under this Lease shall be in
writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to Landlord or Tenant at the applicable
notice address as provided in Paragraph 1 of this Lease.   Either party may, by
the above notice, change its notice address for all subsequent notices or add an
additional party to be copied on all subsequent notices.  Except where otherwise
provided to the contrary, notice shall be deemed given upon delivery.

 

e)

Except as otherwise provided in this Lease or as otherwise required by law,
Landlord retains the absolute right to withhold any consent or approval.

 

f)

In the event of (i) a default by Tenant of its obligations under the Lease, or
(ii) a need by Landlord to effectuate a financing transaction or sale of the
Building, or (iii) an assignment or subletting of the Lease by Tenant, then at
Landlord's request from time to time Tenant shall furnish Landlord with true and
complete copies of its most recent annual and quarterly financial statements
prepared by Tenant or Tenant's accountants; provided, however, the terms of this
clause shall not be applicable if Tenant is a publicly traded company whose
financial statements are readily available to Landlord.

 

g)

Neither this Lease, nor a memorandum of lease, shall be recorded by or on behalf
of Tenant; however, upon request by Landlord, Tenant will execute, and Landlord
may record, a memorandum of lease.

 

h)

Construction and interpretation of this Lease shall be governed by the laws of
the state in which the Project is located, excluding any principles of conflicts
of laws.  

 

i)

The normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Lease or any exhibits or amendments to the Lease.

 

j)

The submission by Landlord to Tenant of this Lease shall have no binding force
or effect, shall not constitute an option for the leasing of the Premises, nor
confer any right or impose any obligations upon either party until execution of
this Lease by both parties.

 

k)

Words of any gender used in this Lease shall be held and construed to include
any other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

 

l)

Any amount not paid by Tenant when due shall bear interest from such due date
until paid in full at the lesser of the highest rate permitted by applicable law
or ten (10%) percent per year.  

 

m)

All exhibits and addenda attached hereto are hereby incorporated into this Lease
and made a part hereof.  In the event of any conflict between such exhibits or
addenda and the terms of this Lease, such exhibits or addenda shall control.

 

n)

In the event either party initiates litigation to enforce the terms and
provisions of this Lease, the non-prevailing party in such action shall
reimburse the prevailing party for its reasonable attorney's fees, filing fees,
and court costs.

15

--------------------------------------------------------------------------------

 

 

o)

Tenant agrees that Landlord shall have the right, without Tenant’s consent, to
place a solar electric generating system on the roof of the Building or enter
into a lease for the roof of the Building whereby such roof tenant shall have
the right to install a solar electric generating system on the roof of the
Building (provided that the exercise of Landlord’s rights does not interfere
with or prohibit Tenant’s Supplemental Units or other equipment that Tenant is
permitted to install and maintain on the roof of the Building in accordance with
this Lease and does not adversely affect Tenant’s use and occupancy of the
Premises, as determined in Tenant’s reasonable discretion, or subject Tenant to
additional costs). Upon receipt of written request from Landlord, Tenant, at
Tenant’s sole cost and expense, shall deliver to Landlord data regarding the
electricity consumed in the operation of the Premises (the “Energy Data”) for
purposes of regulatory compliance, benchmarking, energy management, building
environmental performance labeling and other related purposes.  Tenant agrees
and acknowledges that Landlord shall retain the exclusive right to use the
exterior of the Building and Project for virtual and augmented reality purposes,
and Tenant hereby waives all rights to use the exterior of the Building or
Project for virtual or augmented reality purposes (provided that the exercise of
Landlord’s rights does not adversely affect Tenant’s use and occupancy of the
Premises or interfere with or prohibit Tenant’s right to install and maintain
the rooftop equipment or generator pursuant to this Lease).

 

p)

This Lease may be executed in multiple counterparts, each of which shall be
considered an original, but all of which shall constitute one and the same
agreement.  The signature of a party transmitted electronically (e.g.,
e-signature) or by facsimile, PDF and/or other electronic image file format
shall constitute and have the same force and effect as the original signature of
the party. Following execution, a PDF (or similar image file format) scan of
this entire Lease (whether signed electronically or in ink) shall be maintained,
and considered to be the original Lease for all purposes.

 

q)

All references and uses of the term “days” in this Lease shall mean calendar
days unless otherwise specified.

 

r)

EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN THIS LEASE (WHICH EXCEPTIONS INCLUDE
BUT ARE NOT LIMITED TO AS PROVIDED PARAGRAPH 23 AND PARAGRAPH 30 IN WHICH CASE
THE FOLLOWING SHALL NOT APPLY), NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR INDIRECT DAMAGES,
WHETHER ARISING IN TORT, CONTRACT, UNDER ANY STATUTE.

 

s)

Landlord hereby acknowledges that Tenant may be required to publicly disclose a
redacted version of this Lease pursuant to Legal Requirements applicable to
Tenant due to Tenant’s status as a publicly-traded company.

 

t)

Tenant represents to Landlord and Landlord hereby represents to Tenant that,

 

(i)

such entity, nor any person or entity that directly owns a 10% or greater equity
interest in it nor any of its officers, directors or managing members is a
person or entity (each, a “Prohibited Person”) with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury, including
those parties names on the OFAC’s Specially Designated and Blocked Persons List
and those covered pursuant to Executive Order 13224 (the “Executive Order”)
signed on September 24, 2001, entitled “Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism”), or other governmental action; and

 

(ii)

that such entity’s activities do not violate the International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001 or USA Patriot Act or the
regulations or orders promulgated thereunder (as amended from time to time, the
“Money Laundering Acts”).


38.

Waiver of Jury Trial.  TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (IN CONTRACT, TORT, OR
OTHERWISE), BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER
INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED HERETO.

 

 

[Remainder of page is intentionally blank; signature page to follow]




16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
Effective Date.

 

 

TENANT:

LANDLORD:

 

 

The RealReal, Inc.,

a Delaware corporation

Liberty Property Limited Partnership,
a Pennsylvania limited partnership

 

 

By:Liberty Property Trust,
a Maryland real estate investment trust

Its:        General partner


By:  /s/ Matt Gustke

By:  /s/ Megan Creecy-Herman

Name: Matt Gustke

Name: Megan Creecy-Herman

Title: Chief Financial Officer

Title: Senior Vice President, Operations – West Region

 

17

--------------------------------------------------------------------------------

Prologis Clear Lease

Simplify your lease. Simplify your business.

 

Exhibit A:  SITE PLAN

 

[g0k0ghl23eoy000001.jpg]

 

 

A-1

--------------------------------------------------------------------------------

 

Exhibit B:  PROJECT RULES AND REGULATIONS

 

1.

The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.

2.

Tenant shall not place any personal property or objects in the parking areas,
landscaped areas or other areas outside of its Premises, or on the roof of the
Project.

3.

Except for service dogs, no animals shall be allowed in, or on, any part of the
Building or the Project.

4.

If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
any conduit or the wires may be introduced; and, without such direction, no
boring or cutting of wires or conduit will be permitted.  Any such installation
or connection shall be made at Tenant's expense.

5.

Tenant shall not install or operate any steam or gas engine or boiler except as
specifically approved in the Lease.  The use of oil, gas or inflammable liquids
for heating, lighting or any other purpose is expressly prohibited.  Explosives
or other articles deemed extra hazardous shall not be brought into the Project.

6.

Parking any type of recreational vehicles is specifically prohibited on or about
the Project.  Parking any type of trucks, trailers or other vehicles in the
Building is specifically prohibited.  In no event shall inoperable cars, trucks,
or trailers be parked at the Project.  There shall be no "For Sale" or other
advertising signs on or about any parked vehicle.  All vehicles shall be parked
in the designated parking areas in conformity with all signs and other
markings.  All parking will be open parking, and no reserved parking, numbering
or lettering of individual spaces will be permitted except as specified by
Landlord or in the Lease. There shall be no repair, maintenance or washing of
vehicles in the parking lot, drive areas, or truck courts.  

7.

Tenant shall maintain the Premises free from rodents, insects and other pests.

8.

Landlord reserves the right to exclude or expel from the Project any person who,
in the judgment of Landlord, is intoxicated or under the influence of liquor or
drugs, or should harass or threaten, verbally or physically Landlord’s
employees, or contractors, or who shall in any manner do any act in violation of
the Rules and Regulations of the Project.

9.

All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas provided, and all trash
receptacles shall remain closed at all times.

10.

The Premises shall not be used for lodging, sleeping or cooking (other than
kitchenette or break room use) or for any immoral or illegal purposes or for any
purpose other than that specified in the Lease. No gaming devices shall be
operated in the Premises.

11.

Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

12.

Tenant shall not permit recreational or medical marijuana to be grown, sold,
dispensed, or consumed on the Premises or Project.

13.

Tenant shall not permit smoking in any interior area of the Premises.

14.

Tenant shall provide advance notice to Landlord of the date Tenant, or Tenant
Parties, require access to the roof of the Building. Tenant shall follow all
Legal Requirements, including, but not limited to, OSHA requirements, when
Tenant or Tenant Parties access the roof of the Building, and shall use
reasonable and appropriate safety precautions in order to ensure such employees,
contractors, or agents are not subject to injury or death.

15.

Tenant shall not use any part of the Premises to store or in any other way
handle firearms, firearms accessories, or ammunition.

 

 

B-1

--------------------------------------------------------------------------------

 

Exhibit C:  FORM OF COMMENCEMENT DATE CERTIFICATE

 

 

 

 

 

 

Notice Contact Name

Company Name

Notice Street Address

City, State  Zip Code

 

 

RE:Lease dated ________________, 20__, between Customer & Owner for Premises
Address

 

 

Dear Salutation Notice Contact Last Name:

 

Welcome to your new facility. We would like to confirm the terms of the above
referenced lease agreement:

 

Commencement Date:

 

Date

Expiration Date:

 

Date

Base Rent Commencement Date:

 

Date

 

We are pleased to welcome you as a customer of Prologis and look forward to
working with you. Please indicate your agreement with the above changes to your
lease by signing and returning the enclosed copy of this letter to me. If I can
be of service, please do not hesitate to contact me.

 

Sincerely,

 

 

 

Property Manager Name

Title

 

 

 

Accepted by:

Tenant

 

By: ________________________

 

Printed: _____________________

 

Title: _______________________

 

Date:

 

 

C-1

--------------------------------------------------------------------------------

 

 

Exhibit D:  MOVE-OUT CONDITIONS

 

Subject to Paragraph 13, Tenant shall surrender the Premises in the same
condition as received, ordinary wear and tear, casualty loss, and condemnation
covered by Paragraphs 16 and 17 excepted.    

Before surrendering the Premises, Tenant shall remove all personal property,
trade fixtures, and such alterations or additions to the Premises made by Tenant
as may be required herein.  The following list is designed to assist Tenant with
the move-out procedures but is not intended to be all inclusive. Upon Tenant’s
completion of its surrender obligations as provided in this Lease, please
contact Landlord’s property manager to coordinate turning in keys, utility and
fiberoptic internet changeover, and scheduling an inspection of the
Premises.  In the event Tenant fails to arrange a joint inspection of the
Premises with Landlord upon Tenant’s vacating of the Premises, Landlord’s
inspection at, or subsequent to, Tenant’s vacation of the Premises shall be
conclusively deemed correct for the purpose of determining Tenant’s
responsibilities with respect to the repair and restoration of the Premises.

1.

Lights:All interior office, warehouse, dock, emergency and exit lights will be
fully operational with all bulbs, ballasts and fixtures functioning.

2.

Dock Levelers, Service Doors and

Truck Doors:All truck doors, service doors, roll up doors and dock levelers
shall be serviced and placed in good operating order, including the replacement
of any dented or damaged truck door panels and adjustment of door tension to
insure proper operation.  All door panels which are replaced must be painted to
match the building standard.

3.

Dock Seals/Dock Bumpers:Free of tears and broken backboards repaired.  All dock
bumpers must be left in place and well secured.

4.

ColumnsAll columns in the warehouse and office shall be inspected for damage
caused by Tenant. Necessary structural repairs must be pre-approved by Landlord
prior to implementation. Any markings removed.

5.

Warehouse Floor:Free of stains and swept with no racking bolts and other
protrusions or holes left in floor.  Cracks and racking bolts must be repaired
with an mm-80 (or equivalent) epoxy or polymer to match concrete color. All
floor striping (including paint or tape) in the Premises shall be removed with
no residual staining or other indication that such striping or taping existed.

6.

Tenant-Installed Equipment and Wiring:Air lines, conveyor or process electrical
distribution, junction boxes, conduit, etc., removed and space returned to the
original condition when leased.

7.

Walls:Sheetrock (drywall) and/ or plywood damage patched and fire-taped so that
there are no holes in either office or warehouse walls. Any damage to perimeter
concrete or metal walls similarly repaired.

8.

Floor Finishes (Carpet and Tile):The carpet and vinyl tiles should be in a clean
condition and should not have any holes or chips in them, ordinary wear and tear
on these items is acceptable provided they have been maintained.

9.

Roof:Any Tenant-installed equipment must be removed with all roof penetrations
properly repaired by a licensed roofing contractor reasonably approved by
Landlord. Leaks arising from any Tenant-installed equipment or roof penetrations
must be fixed in accordance with Landlord’s maintenance and repair
recommendations.  

10.

Signs:All exterior signs must be removed with holes patched and painted to match
Building standard paint as necessary. All window or other interior signs must be
removed.

11.

Electrical & Plumbing:All electrical and plumbing equipment to be returned in
good working condition conforming to code.

12.

Overall Cleanliness:Clean windows, sanitize bathroom(s), vacuum carpet, and
remove any and all debris from office and warehouse.  Remove all pallets and
debris from exterior of Premises.  All trade fixtures, dumpsters,

D-1

--------------------------------------------------------------------------------

 

racking, trash, vending machines and other personal property to be removed.

13.

Odors:Tenant shall remove any odor which may exist in the Premises resulting
from Tenant’s occupancy of the Premises prior to surrendering or vacating the
Premises.

 

D-2

--------------------------------------------------------------------------------

 

Exhibit E: TWO RENEWAL OPTIONS AT MARKET (CLEAR LEASE)

 

(a)Provided that as of the time of the giving of the First Extension Notice and
the Commencement Date of the First Extension Term (as such terms are defined
below), [***]; then Tenant shall have the right to extend the Lease Term for an
additional term of  60 months (such additional term is hereinafter called the
“First Extension Term”) commencing on the day following the expiration of the
Lease Term (hereinafter referred to as the "Commencement Date of the First
Extension Term”).  Tenant must give Landlord notice (hereinafter called the
“First Extension Notice”) of its election to extend the term of the Lease Term
at least 9 months, but not more than 12 months, prior to the Expiration Date.  

 

(b)Provided that as of the time of the giving of the Second Extension Notice and
the Commencement Date of the Second Extension Term, [***]; then Tenant shall
have the right to extend the Lease Term for an additional term of 60 months
(such additional term is hereinafter called the "Second Extension Term")
commencing on the day following the expiration of the First Extension Term
(hereinafter referred to as the "Commencement Date of the Second Extension
Term").  Tenant shall give Landlord notice (hereinafter called the "Second
Extension Notice") of its election to extend the term of the Lease Term at least
9 months, but not more than 12 months, prior to the scheduled expiration date of
the First Extension Term.

 

(c)The Base Rent payable by Tenant to Landlord during the First Extension Term
shall be the greater of:  

 

(i)[***]

(ii)[***]

 

(d)The Base Rent payable by Tenant to Landlord during the Second Extension Term
shall be the greater of:

 

(i)[***]

(ii)[***]

 

(e)[***]

 

(f)[***]

 

(g)[***]

(h)[***]

(i)[***]

 

(h)[***]

 

(i)[***]  

 

(j)[***]  

 

(k)[***]

 

 

E-1

--------------------------------------------------------------------------------

 

Exhibit F: letter of credit form

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.  ______

 

 

 

DATE:  _______________________

 

BENEFICIARY:APPLICANT:

_______________________________________________________________________

1800 Wazee Street, Suite 500_____________________________________

Denver, Co 80202_____________________________________

Attn:  Legal Department_____________________________________

 

 

beneficiary:

 

By order of our client, __________________________________, as  tenant
(“Tenant”) in that certain lease agreement dated _____________, 20___ by and
between Beneficiary and Tenant for that certain premises located at
_________________ (the “Lease Agreement”), we hereby establish this Irrevocable
Transferable Letter Of Credit No. _______ in your favor for an amount up to but
not exceeding the aggregate sum of ________________________ _________________
and no/100 U.S. Dollars ($___________) (as reduced from time to time in
accordance with the terms hereof, the “Letter Of Credit Amount”), effective
immediately, and expiring on the close of business one year from the date hereof
at our office at ___________________________________ Attn: _____________
______________ unless renewed as hereinafter provided.

 

Funds under this Letter Of Credit are available to you on or prior to the expiry
date against presentation by you of your (i) sight drafts drawn on us in the
form of Annex 1 hereto, indicating this letter of credit number and (ii) request
in the form of Annex 2 hereto (such sight draft and request, together referred
to as a “Drawing Request”), sight draft(s), completed and signed by an agent of
the Beneficiary.  Presentation of your Drawing Request may be made by you to us
at the address set forth above or may be made by facsimile transmission, to the
following facsimile number _____________________.  You may present to us one or
more Drawing Request from time to time prior to the expiry date in an aggregate
amount not to exceed the Letter Of Credit Amount then in effect (it being
understood that the honoring by us of each drawing request shall reduce the
Letter Of Credit Amount then in effect).  The proceeds of any draw under this
Letter of Credit shall be remitted to an account designated by the Beneficiary
in the Draw Letter, whether such account is in the name of the Beneficiary or
any other named entity.

 

This Letter Of Credit will be automatically renewed for a one-year period upon
the expiration date set forth above and upon each anniversary of such date,
unless at least sixty (60) days prior to such expiration date, or prior to any
anniversary of such date, we notify both you and the applicant in writing by
certified mail that we elect not to so renew the Letter Of Credit.  In the event
that we elect not to renew the Letter Of Credit, you may immediately draw down
on the full amount of the Letter Of Credit by presentation of your drawing
request.  Further, in the event that the Applicant commences any proceeding for
relief as defined in the Lease Agreement, you may immediately draw down on the
full amount of the Letter Of Credit by presentation of your drawing request.

 

This Letter Of Credit sets forth in full the terms of our undertaking and such
undertaking shall not in any way be modified, amended or amplified by reference
to any document or instrument referred to herein or in which this Letter Of
Credit is referred to or to which this Letter Of Credit relates, and no such
reference shall be deemed to incorporate herein by reference any document or
instrument.

 

All bank charges and commission incurred in this transaction are for the
Applicant’s account.

 

This Letter Of Credit is transferable by you and your successors and assigns any
number of times in its entirety and not in part, to any successor of the
Beneficiary’s interests in the Lease Agreement, but only by delivery to us of a
Notice Of Transfer in the form of Annex 3 hereto.  Our transfer fee will be
payable by the Applicant.

 

F-1

--------------------------------------------------------------------------------

 

We hereby agree with the drawers, endorsers, and bona fide holders of drafts
drawn under and in compliance with the terms of this Letter Of Credit that such
drafts will be duly honored upon presentation to the drawee from our own funds
and not the funds of the Applicant and shall be available to such drawers,
endorsers, and bona fide holders, as the case may be, on or before 4:00  p.m.,
_________ time, on the business day (defined below) next following the date on
which such drafts are received by us.  “Business Day” shall mean any day which
is not a Saturday, Sunday or day on which we are required or authorized by law
to be closed in ___________________________.

 

To the extent not inconsistent with the express terms hereof, this Letter Of
Credit shall be governed by, and construed in accordance with, the terms of the
International Standby Practices 1998 Publication 590 (“ISP 98”) and as to
matters not governed by the ISP 98, this Letter Of Credit shall be governed by
and construed in accordance with the laws of the State of __________________.

 

 

Very truly yours,

 

 

 

______________________________________________________________

Name:Name:

Title:Title:




F-2

--------------------------------------------------------------------------------

 

 

 

Annex 1

Sight Draft

 

_______________, 20__

[Name & address of issuing bank]

 

 

For value received, at sight pay to the order of [name of Beneficiary], the sum
of [amount in words] [amount in figures] United States Dollars drawn under
_______________________________ Irrevocable Transferable Letter Of Credit No.
______ dated _______________, 20__.

 

 

[Beneficiary]

 

 

By: __________________________

Name:________________________

Title:_________________________




F-3

--------------------------------------------------------------------------------

 

 

Annex 2

Drawing Request

 

_______________, 20__

[Name & address of bank]

 

RE: Irrevocable Transferable Letter Of Credit No. _______________ (the “Letter
Of Credit”)

 

The undersigned (the “Beneficiary”), hereby certifies to
________________________ (the “Issuer”) that:

 

 

(A)

The Beneficiary is making a request for payment in lawful currency of the United
States Of America under Irrevocable Transferable Letter Of Credit No.
__________________ (the “Letter Of Credit”) in the amount of $___________.

 

 

(B)

The Letter Of Credit Amount (as defined in the Letter Of Credit) as of the date
hereof and prior to payment of the amount demanded in this drawing request is
$______.  The amount requested by this drawing request does not exceed the
Letter Of Credit Amount.

 

 

(C)

Demand is made for payment under the Letter Of Credit as a result of the
occurrence and continuation of an event of default under the Lease Agreement (as
defined in the Letter Of Credit) or as a result of non-renewal of the Letter Of
Credit or as a result of the Applicant or Tenant (as defined in said Lease
Agreement) commencing a proceeding of relief (as defined in said Lease
Agreement).

 

Please wire the proceeds of the drawing to the following account of the
Beneficiary at the financial institution indicated below:

 

___________________________

___________________________

 

 

Unless otherwise defined, all capitalized terms used herein have the meanings
provided in, or by reference in, the Letter Of Credit.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this drawing
request as of the __ day of ________________, 20__.

 

[Beneficiary]

 

By: ________________________________

Name:_____________________________

Title:______________________________




F-4

--------------------------------------------------------------------------------

 

 

Annex 3

Notice Of Transfer

 

_______________, 20__

[Name & address of issuing bank]

 

RE: Irrevocable Transferable Letter Of Credit No. _____________________

 

The undersigned (the “Beneficiary”), hereby notifies _________________________
(the “Issuer”) that it has irrevocably transferred the above-referenced Letter
Of Credit to ___________ (the “Transferee”) with an address at
________________________ effective as of the date the Issuer receives this
Notice Of Transfer.  The Transferee acknowledges and agrees that the Letter Of
Credit Amount may have been reduced pursuant to the terms thereof, and that the
Transferee is bound by any such reduction.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
Of Transfer this ____ day of ____________, 20__.

 

 

 

[Beneficiary]

 

 

 

By: ______________________________

Name:

Title:

 

 

Agreed:

 

[Transferee]

 

 

By:_____________________________

Name:___________________________

Its:______________________________

 

 

F-5

--------------------------------------------------------------------------------

 

Exhibit G:  DOCK EQUIPMENT MAINTENANCE

 

Tenant agrees to enter into and maintain through the Lease Term, a preventative
maintenance/service contract for servicing all doors, dock levelers, truck
restraints serving the Premises. Landlord requires a qualified door and dock
contractor to perform this work. The service contract must become effective
within thirty (30) days of occupancy, and service visits should be performed no
less than twice per year. Landlord requires that Tenant send the following list
to Tenant’s contractor to be assured that these items are included in the
maintenance contract:

 

Dock/Overhead/Service Doors:

 

1.

Inspect panels for damage;

 

2.

Inspect dock seals and shelters;

 

3.

Inspect weather seal condition;

 

4.

Inspect tracks and wall for damage/loose attachments;

 

5.

Inspect springs for breaks/weakness; hinges/bearings/rollers

 

6.

Inspect anchors and welds/drums/cables/couplers

 

7.

Inspect shaft for deflection/bending;

 

8.

Inspect chain hoist assembly;

 

9.

Adjust spring tension & track guide wall attachments

 

10.

Adjust door panel/slat curtain closer to seals;

 

11.

Lubricate springs/hinges/rollers/bearings/cables/tracks/guides

 

12.

Clean any debris from operational systems.

 

If Electrical Door Operators, add:

 

1.

Inspect drive chain/belt/hoist assemblies;

 

2.

Inspect sprockets/bearings/linkages;

 

3.

Inspect brake solenoid/clutch assembly;

 

4.

Inspect mounting bolts/welds/wiring;

 

5.

Inspect drawbar arm/limit, photo eyes and safety switches;

 

6.

Adjust upward/downward limits;

 

7.

Adjust clutch/brake assemblies;

 

8.

Adjust sprockets/belts//chains as required;

 

9.

Adjust drive chain/hoist as required.

 

10.

Lubricate chains/sprockets/bearings/bushings;

 

11.

Lubricate gear reducers and all pivot points.

 

Dock Levelers:

 

1.

Inspect hold down and sub-frame structure for cracked welds/rusted through
steel;

 

2.

Inspect deck surface for any malformation;

 

3.

Inspect lip/rear hinge assembly for cracked/broken spools;

 

4.

Inspect lip extension mechanism;

 

5.

Inspect all chains, linkages, springs, cables, sprockets, rollers;

 

6.

Inspect dock bumper condition/attachment;

 

7.

Inspect safety leg assembly; lip shock/gas spring

 

8.

Inspect pit steel attachment points;

 

9.

Inspect all electrical connections/feeds;

 

10.

Inspect toe guards and weather seal condition;

 

11.

Adjust hold down assembly & snubber chain/cable

 

12.

Adjust activation springs & lip extension mechanism

 

13.

Adjust all low screws/springs/cables;

 

14.

Lubricate front/rear hinge assemblies & activation springs

 

15.

Lubricate all springs/cables/rollers/chains;

 

16.

Lubricate cotter and pins/all pivot points & clean pit

 

If Hydraulic Dock Levelers, add:

 

1.

Inspect oil level and quality & cylinders/hoses for leaks

 

2.

Inspect and verify panic valve installation;

 

3.

Adjust hydraulic hoses, valves and connections & fill reservoirs as need

 

4.

Adjust hydraulic hoses, valves and connections & fill reservoirs as need




G-1

--------------------------------------------------------------------------------

 

Truck Restraints:

 

1.

Inspect restraint wall attachment points;

 

2.

Inspect locking hook/arm/piston;

 

3.

Inspect electrical/pneumatic lines for leakage/breaks;

 

4.

Inspect interior/exterior safety light packages;

 

5.

Inspect all sensors/activation devices;

 

6.

Inspect control box/interlock connections;

 

7.

Inspect unit for damaged, cracked or missing parts;

 

8.

Adjust all drive chains/belts/cams/roller/spring assemblies

 

9.

Adjust any loose electric/pneumatic connections;

 

10.

Lubricate all springs/pivot points/chains & clean any debris from system

 

If Hydraulic Restraints, add:

 

1.

Inspect oil level and quality;

 

2.

Inspect all hydraulic cylinders for leaks and damage;

 

3.

Inspect all hydraulic hoses and connections for leaks;

 

4.

Lubricate all fittings;

 

5.

Adjust hydraulic hoses, valves and connections;

 

6.

Fill hydraulic reservoirs as needed.

 

Hurricane Shutters/Fire Shutters and Fire Doors:

 

1.

See Dock Door maintenance; test annually or as required per code

 

Hydraulic Scissors Lifts:

 

1.

Inspect all pivot points, cams, structural frame, hydraulic hoses;

 

2.

Inspect hydraulic hoses, pump, and reservoir;

 

3.

Inspect controls and safety rails & clean pit

 

4.

Adjust limit assemblies, hinges, safety rails and chains; Adjust valves & idlers

 

5.

Lubricate all pivot points, lip hinges and shafts;

 

6.

Lubricate fittings and cam followers & fill hydraulic reservoirs

 

G-2

--------------------------------------------------------------------------------

 

Exhibit H:  LANDLORD’S WORK

 

[***]

 

 

 

H-1

--------------------------------------------------------------------------------

 

EXHIBIT I:  SATELLITE DISH

 

 

Landlord hereby grants Tenant the right to install, maintain and replace a
satellite dish or similar antennae device (hereinafter "Satellite Dish") on the
roof of the Premises, subject to:  (a) applicable Legal Requirements; (b)
Landlord’s right to supervise any roof penetrations; (c) compliance with any
applicable roof warranty requirements; (d) the Satellite Dish not being visible
at street level; and (e) Landlord’s rights to use or lease the roof for solar
electric generating system.  Tenant shall be responsible for the repair of any
damage to any portion of the Premises caused by Tenant's installation, use or
removal of the Satellite Dish.  The Satellite Dish shall remain the exclusive
property of Tenant, and Tenant shall have the right to remove same at any time
during the Lease Term of the Lease so long as there is not Event of
Default.  Subject to Paragraph 10 of the Lease, Tenant shall be liable for any
damage arising out of Tenant's installation, maintenance, use or removal of the
Satellite Dish except to the extent caused by the negligence or willful
misconduct of Landlord or any Landlord Parties.

 

 

 

 

 

I-1

 